DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 4, the term “isplaying” appears to be a typographical error which should be changed to “displaying”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 12, the limitation “positioning the subject of interest on the patient table top towards at least one out of the desired position and the desired orientation” 
In claim 4, the limitation “comparing at least one out of…” renders the claim indefinite, the meaning of the phrase “at least one out of” is unclear.
In claim 7, it is unclear what is meant by the limitation “the at least one straight line crosses a position of the magnetic isocenter of a quasi-static magnetic field of the MR imaging system”.  It is unclear if this refers to the straight line in the displayed graphic crossing a position of the magnetic isocenter of the MR imaging system in physical space, or if this refers to representing the position of the magnetic isocenter of the MR imaging system in a displayed graphic in coordination with the straight line.
In claim 12, the preamble “the method of claim 3 wherein at least the steps of:” renders the claim indefinite.  The term “at least” renders the scope of the claim unclear, as it is unclear which steps of the method may be required.
In claim 12, the claim depends from claim 3, which in turn depends from claim 1.  However, claim 1 previously sets forth the steps of displaying and comparing.  Thus, it is unclear if the steps in claim 12 are additional steps of displaying and comparing, or if this is intended to refer to the same display/comparing steps of claim 1.
Also in claim 12, the claim depends from claim 3, and similarly appears to repeat the steps of claim 3 regarding deriving and carrying out the corrective action.
In claim 12, the last line “are repeated in an iterative manner” renders the claim indefinite.  It is unclear which steps are repeated.
In claim 13, the last line, the phrase “configured to carry out steps of the method as claimed in claim 1” renders the claim indefinite.  It is unclear which of the steps of the 
In claim 15, it is unclear what is meant by the phrase “wherein the method steps to be carried out are converted into a program code of the software module”.  It is unclear what is meant by the phrase “converted”.  It is unclear if applicant attempts to claim a step of automatically converting method steps into a program code.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a software module.  The examiner suggests amending the claim to refer to a non-transitory computer readable medium which embodies the software program, which when executed by a processor carries out the steps of the method of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 11-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuth et al. (US 2009/0048505; hereinafter Kuth).
Kuth shows a method of operating a magnetic resonance MR imaging system, comprising typical components such as a main magnet with regard to positioning a subject of interest to be imaged (abstract), the MR imaging system including an examination space and a graphical user interface ([0038], [0054]), wherein the method comprising: displaying at least one MR image obtained from an MR scan on the graphical user interface, and displaying at least one information in the at least one MR image indicating a position relative to the examination space (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]); and comparing a desired position and a desired orientation of the subject of interest with the at least one displayed information wherein the step of comparing a desired position and orientation of the subject of interest comprises applying an image analysis algorithm for segmentation to the at least one MR image (segmenting, [0054]; [0046]), and the step of displaying at least one information includes displaying information that represents at least one spatial relation between a desired position and orientation of the 
Also, based on a result of the step of comparing, deriving at least one corrective action for positioning the subject of interest on the patient table top towards at least one out of the desired position and the desired orientation, and carrying out the at least one derived corrective action ([0046]-[0047]); the step of displaying at least one information comprises displaying graphical information and the step of comparing comprises comparing at least-3- one out of a desired positioning and a desired orientation of the subject of interest with the at least one displayed graphical information ([0046]-[0047]); wherein the step of deriving at least one corrective action for positioning the subject of interest is followed by a further step of displaying information representing the at least one corrective action to the subject of interest to be imaged ([0046]-[0047]); the at least one information in the at least one MR image indicating the position relative to the examination space is the position relative to a magnetic isocenter of the MR imaging system (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Damadian et al. (US 10976387; hereinafter Damadian).
Kuth shows the invention substantially as described in the 102 rejection above.
Kuth fails to show specific details regarding the graphical user interface display, such as wherein the step of displaying at least one information comprises displaying at least one straight line; wherein the at least one straight line is a horizontal straight line across the at least one displayed MR image; wherein the at least one straight line crosses a position of the magnetic isocenter of a quasi- static magnetic field of the MR imaging system; wherein the step of displaying
Damadian discloses and MR imaging technique and apparatus.  Damadian teaches wherein the step of displaying at least one information comprises displaying at least one straight line (Line function, column 8, lines 40-67; Figure 3D); wherein the at least one straight line is a horizontal straight line across the at least one displayed MR 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kuth to utilize a displayed GUI with lines as taught by Damadian, as this will provide the user with controls which are easy to visualize and manipulate, in order to more accurately ensure the correct positioning of the patient within the imaging scanner.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Kendrick et al. (US 2003/0206614; hereinafter Kendrick).
Kuth shows the invention substantially as described in the 102 rejection above.
Kuth fails to show a radiotherapy apparatus.
Kendrick discloses a method and apparatus for alignment of medical radiation beams.  Kendrick teaches a radiotherapy apparatus, and corresponding patient adjustment based on imaging data ([0009]-[0010], [0027], [0031]-[0032], [0036], [0038]).


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN CWERN/           Primary Examiner, Art Unit 3793